OPINION — AG — ** TEACHERS 'RETIREMENT SYSTEM — CREDITABLE SERVICE' ** THE TWENTY YEAR CREDITABLE SERVICE REQUIREMENT OF 70 Ohio St. 17-105 [70-17-105](1) FOR RECEIVING AN INDEFINITE EXTENSION OF MEMBERSHIP IN THE TEACHERS' RETIREMENT SYSTEM DOES 'NOT' NECESSITATE CONTINUOUS OR UNINTERRUPTED SERVICE; NOR DOES SUCH REQUIREMENT EXCLUDE MEMBERSHIP SERVICE WHICH HAS BEEN RE ESTABLISHED BY THE RE DEPOSIT WITH INTEREST OF WITHDRAWN CONTRIBUTIONS. (SERVICE, CREDITABLE, TEACHER) CITE: 70 Ohio St. 17-101 [70-17-101], OPINION NO. MAY 10, 1952 — ? (JOE C. LOCKHART)